                                                                The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
       LORAL ELLIOTT,
10
                              Plaintiff,                NO. 2:19-cv-01473-RSM
11
                 vs.                                    STIPULATION AND ORDER OF
12                                                      DISMISSAL WITHOUT PREJUDICE
13     C R BARD INCORPORATED, BARD                       .
       PERIPHERAL VASCULAR
14     INCORPORATED,

15

16                           Defendants.
17

18
                IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties,
19
     pursuant to Federal Rule of Civil Procedure 41(a)(1)(B), that the above-captioned case be
20

21   dismissed without prejudice, each party to bear its own costs.

22

23

24

25

                                                                       Betts
      STIPULATION AND ORDER OF                                         Patterson
                                                                       Mines
      DISMISSAL WITHOUT PREJUDICE                     -1-              One Convention Place
                                                                       Suite 1400
      NO. 2:19-cv-01473-RSM                                            701 Pike Street
      1548428                                                          Seattle, Washington 98101-3927
                                                                       (206) 292-9988
                Dated this 17th day of March 2020.
 1

 2
       LAW OFFICES OF THOMAS C. PATTON                    BETTS, PATTERSON & MINES, P.S.
 3

 4     By s/ Thomas C. Patton                             By s/ Christopher W. Tompkins
       Thomas C. Patton, WSBA #36117                      Christopher W. Tompkins, WSBA #11686
 5
       8 North State Street                               Natasha A. Khachatourians, WSBA #42685
 6     Lake Oswego, OR 97304                              One Convention Place, Suite 1400
       T: (503) 546-3357                                  701 Pike Street
 7     Tom@tompatonlaw.com                                Seattle, Washington, 98101-3927
                                                          Telephone: 206-292-9988
 8                                                        ctompkins@bpmlaw.com
 9                                                        nkhachatourians@bpmlaw.com

10                                                        James F. Rogers
                                                          Nelson Mullins Riley & Scarborough LLP
11                                                        1320 Main Street, 17th Floor
                                                          Meridian
12                                                        Columbia, South Carolina 29021
13                                                        Telephone: 803-799-2000
                                                          jim.rogers@nelsonmullins.com
14
                                                          Attorneys for Defendants C.R. Bard
15                                                        Incorporated and Bard Peripheral Vascular
                                                          Incorporated
16

17
                                                    ORDER
18              The Court has considered the Stipulation of Dismissal without Prejudice of Plaintiff Loral
19
     Elliott, and Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.
20
                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated Motion
21
     to Dismiss Without Prejudice of Loral Elliott be granted. The claims of Loral Elliott are dismissed
22

23   in their entirety without prejudice to the re-filing of same, and the parties are to bear their own

24   costs.

25

                                                                            Betts
      STIPULATION AND ORDER OF                                              Patterson
                                                                            Mines
      DISMISSAL WITHOUT PREJUDICE                        -2-                One Convention Place
                                                                            Suite 1400
      NO. 2:19-cv-01473-RSM                                                 701 Pike Street
      1548428                                                               Seattle, Washington 98101-3927
                                                                            (206) 292-9988
 1

 2             DATED this 18 day of March 2020

 3

 4

 5
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Betts
     STIPULATION AND ORDER OF                                    Patterson
                                                                 Mines
     DISMISSAL WITHOUT PREJUDICE                   -3-           One Convention Place
                                                                 Suite 1400
     NO. 2:19-cv-01473-RSM                                       701 Pike Street
     1548428                                                     Seattle, Washington 98101-3927
                                                                 (206) 292-9988
